Exhibit 10.5
August 9, 2010
[Name and Title]
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Dear _______:
          Broadcom Corporation considers it essential to its best interests and
those of its shareholders that you be encouraged to remain with the company and
continue to devote your full attention to Broadcom’s business, notwithstanding
the possibility that your employment with Broadcom might end in connection with
or following a Change of Control event defined in Section 1 of the Appendix
(“Change in Control”). Accordingly, the Compensation Committee of the Broadcom
Board of Directors (the “Compensation Committee”) has decided to continue your
participation in the special change in control severance benefit program (the
“Program”) for an additional one-year period ending August 18, 2011. The purpose
of this new letter agreement (the “New Agreement”) is to restate the terms and
conditions that will govern your continued participation in the Program. Your
prior participation in the Program was governed by the letter agreement between
you and Broadcom in August 2009 (the “2009 Letter Agreement”) for the one-year
period ending August 18, 2010. Except for a few changes necessary to comply with
developments in the laws and regulations applicable to the Program, the terms
and conditions set forth in this New Agreement are substantially the same as
those in effect under the 2009 Letter Agreement.
          Capitalized terms not defined in this New Agreement are defined in the
revised Appendix attached hereto, which is hereby incorporated as though set
forth in full herein. The revised Appendix supersedes the Appendix attached to
your 2009 Letter Agreement.
          Your participation in the Program will continue under this New
Agreement from August 19, 2010 through August 18, 2011 (such term, together with
any renewals thereof, to constitute the “Term”). On August 19 of each calendar
year, beginning with the 2011 calendar year, the Term shall, without any action
by Broadcom or the Compensation Committee, automatically be extended for one (1)
additional year unless, before any such automatic renewal date, the Compensation
Committee, by a majority vote, expressly determines that the automatic extension
for such year shall not apply.
          Employment with Broadcom is at-will, and Broadcom may unilaterally
terminate your employment with or without “Cause” or in the event of your
“Disability.” You may terminate your employment with or without “Good Reason,”
and your employment will automatically terminate upon your death. Any
termination of your employment by Broadcom or you during the Term (or, if your
employment extends beyond the Term, during the first twenty-four (24) months
following a Change in Control that occurs during the Term) shall be communicated
by a “Notice of Termination.”

 



--------------------------------------------------------------------------------



 



          If a Change in Control is effected during the Term and within
twenty-four (24) months after the effective date of that Change in Control:
          (i) Broadcom unilaterally terminates your employment other than for
Cause or Disability, or
          (ii) you terminate your employment for Good Reason,
          Broadcom shall make the payments and provide the benefits described
below, provided you were employed on a full-time basis by Broadcom immediately
prior to such termination and, with respect to certain of those benefits, there
is compliance with each of the following requirements (the “Severance Benefit
Requirements”):
          (i) you deliver the general release required under Section 11 of the
attached Appendix (the “Required Release”) within the applicable time period
following your Date of Termination,
          (ii) the Required Release becomes effective in accordance with
applicable law following the expiration of any applicable revocation period,
          (iii) you comply with each of the restrictive covenants set forth in
Section (9), and
          (iv) you are and continue to remain in material compliance with your
obligations to Broadcom under your Confidentiality and Invention Assignment
Agreement.
          The payments and benefits to which you will become entitled if all the
Severance Benefits Requirements are satisfied are as follows:
     (1) Cash Severance. Broadcom will pay you cash severance (“Cash Severance”)
in an amount equal to two (2) times the sum of (A) your annual rate of base
salary (using your then current rate or, if you terminate your employment for
Good Reason pursuant to Subsection 3(ii) of the attached Appendix due to an
excessive reduction in your base salary, then your rate of base salary
immediately before such reduction) and (B) the average of your actual annual
bonuses for the three calendar years (or such fewer number of calendar years of
employment with Broadcom) immediately preceding the calendar year in which such
termination of employment occurs. Such Cash Severance shall be payable over a
twenty-four (24)-month period in successive equal bi-weekly or semi-monthly
installments in accordance with the payment schedule in effect for your Base
Salary on your Date of Termination (the “Payment Schedule”), except that,
subject to the deferral provisions of Section (8) below, the Cash Severance
payments will begin on the sixtieth (60th) day following the date of your
Separation from Service (with any amounts otherwise payable prior to such
sixtieth (60th) day pursuant to the Payment Schedule instead being paid on such
sixtieth (60th) day without interest thereon). The installment payments shall
cease once you have received the full amount of your Cash Severance. The
installment payments shall be treated as a series of separate payments for
purposes of the final Treasury Regulations under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”). However, the

2



--------------------------------------------------------------------------------



 



amount of Cash Severance to which you may be entitled pursuant to the foregoing
provisions of this Section (1) shall be subject to reduction in accordance with
Section (9) in the event you breach your restrictive covenants under Section
(9).
     (2) Options and Other Equity Awards. Notwithstanding any less favorable
terms of any stock option or other equity award agreement or plan, any options
to purchase shares of Broadcom’s common stock or any restricted stock units or
other equity awards granted to you by Broadcom, whether before or after the date
of this New Agreement, that are outstanding on your Date of Termination but not
otherwise fully vested shall be subject to accelerated vesting in accordance
with the following provisions:
               (i) On the date your timely executed and delivered Required
Release becomes effective following the expiration of the maximum
review/delivery period and any applicable revocation period (the “Release
Condition”), you will receive twenty-four (24) months of service vesting credit
under each of your outstanding stock options, restricted stock units and other
equity awards.
               (ii) The portion of each of your outstanding stock options,
restricted stock units and other equity awards that remains unvested after your
satisfaction of the Release Condition will vest in a series of twenty-four
(24) successive equal monthly installments over the twenty-four (24)-month
period measured from your Date of Termination (the “Additional Monthly
Vesting”), provided that during each successive month within that twenty-four
(24)-month period (x) you must comply with all of your obligations under your
Confidentiality and Invention Assignment Agreement with Broadcom that survive
the termination of your employment with Broadcom and (y) you must comply with
the restrictive covenants set forth in Section (9). In the event that you
violate the Confidentiality and Invention Assignment Agreement or engage in any
of the activities precluded by the restrictive covenants set forth in Section
(9), you shall not be entitled to any Additional Monthly Vesting for and after
the month in which such violation or activity (as the case may be) occurs.
     In addition, the period for exercising each option that accelerates in
accordance with subparagraph (i) or (ii) above shall be extended from the
limited post-termination period otherwise provided in the applicable stock
option agreement until the earlier of (A) the end of the twenty-four (24)-month
period measured from your Date of Termination or (if later) the end of the
one-month period measured from each installment vesting date of that option in
accordance herewith or (B) the applicable expiration date of the maximum ten
(10)-year or shorter option term.
     Upon your satisfaction of the Release Condition, the limited
post-termination exercise period for any other options granted to you by
Broadcom and outstanding on your Date of Termination shall also be extended in
the same manner and to the same extent as your accelerated options.
     The shares of Broadcom Class A common stock underlying any restricted stock
unit award that vests on an accelerated or Additional Monthly Vesting basis in
accordance with this Section (2) shall be issued as follows: The shares subject
to that

3



--------------------------------------------------------------------------------



 



award that vest upon the satisfaction of the Release Condition shall be issued
on the sixtieth (60th) day following the date of your Separation from Service
(“Initial Issuance Date”), and each remaining share subject to such restricted
stock unit award shall be issued on the next regularly-scheduled share issuance
date for that restricted stock unit award (currently, the 5th day of February,
May, August and November each year) following the prescribed vesting date for
that share in accordance with this Section (2), but in no event earlier than the
Initial Issuance Date.
     (3) Lump Sum Benefit Payments. Provided you satisfy the Release Condition,
the following special payments shall be made to you to provide you with a source
of funding to cover a portion of the cost of any health care, life insurance and
disability insurance coverage you obtain following your Date of Termination:
               (i). Provided you and your spouse and eligible dependents elect
to continue medical care coverage under Broadcom’s group health care plans
pursuant to the applicable COBRA provisions, Broadcom will make a lump sum cash
payment (the “Lump Sum Health Care Payment”) to you in an amount equal to
thirty-six (36) times the amount by which (A) the monthly cost payable by you,
as measured as of your Date of Termination, to obtain COBRA coverage for
yourself, your spouse and eligible dependents under Broadcom’s employee group
health plan at the level in effect for each of you on such Date of Termination
exceeds (B) the monthly amount payable at such time by a similarly-situated
executive whose employment with Broadcom has not terminated to obtain group
health care coverage at the same level. Broadcom shall pay the Lump Sum Health
Care Payment to you on the sixtieth (60th) day following the date of your
Separation from Service. Notwithstanding the foregoing, the Lump Sum Health Care
Payment shall be subject to the deferred payment provisions of Section
(8) below, to the extent necessary to avoid the imposition of taxes in
connection with a prohibited distribution under Section 409A(a)(2) of the Code.
In addition, Broadcom cannot provide any assurances hereunder as to the maximum
period for which you and your spouse and dependents may in fact be entitled to
COBRA health care coverage under the Broadcom group health care plans, and it is
expected that such coverage will cease prior to the expiration of the thirty-six
(36) month period measured from your Date of Termination, except under certain
limited circumstances.
               (ii). You shall also be entitled to an additional lump sum cash
payment (the “Lump Sum Insurance Benefit Payment”) from Broadcom in an amount
equal to twelve (12) times the amount by which (i) the monthly cost payable by
you, as measured as of your Date of Termination, to obtain post-employment
continued coverage under Broadcom’s employee group term life insurance and
disability insurance plans at the level in effect for you on such Date of
Termination exceeds (ii) the monthly amount payable at that time by a
similarly-situated executive whose employment with Broadcom has not terminated
to obtain similar coverage. Broadcom shall pay the Lump Sum Insurance Benefit
Payment to you concurrently with the payment of the Lump Sum Health Care
Benefit, provided, however, that the Lump Sum Insurance Benefit Payment shall be
subject to the deferred payment provisions of Section (8) below, to the extent
necessary to avoid the imposition of taxes in connection with a prohibited
distribution under Section 409A(a)(2) of the Code.

4



--------------------------------------------------------------------------------



 



               Should you wish to obtain such actual post-employment continued
coverage under Broadcom’s group term life insurance and disability insurance
plans, Broadcom shall serve as the agent for transmitting your required monthly
premium payments for such coverage to the applicable insurance companies.
Broadcom shall serve such agency role solely to facilitate the payment of those
monthly premiums to the applicable insurance companies and shall not be
responsible or liable for any loss of coverage you may incur under such plans by
reason of (i) your failure to make the required monthly premium payments to
Broadcom on a timely basis so as to allow their transmittal to such insurance
companies by the applicable due dates (including any applicable grace periods)
or (ii) the failure of the insurance companies to make such post-employment
coverage available under their applicable plans.
     (4) Additional Payments. Broadcom shall, to the extent applicable, pay you
the following amounts, provided you satisfy the Release Condition:
               (i) any cash bonus that was not vested on your Date of
Termination because a requirement of continued employment had not yet been
satisfied by you, but with respect to which the applicable performance goal or
goals had been fully attained as of your Date of Termination (for the avoidance
of doubt, a bonus shall be payable under this clause only to the extent that any
performance criteria with respect to such bonus had been satisfied during the
applicable performance period), and
               (ii) provided you were employed for the entire plan year
immediately preceding your Date of Termination and discretionary bonuses are
payable for that plan year to similarly-situated Broadcom executives whose
employment has not terminated, any discretionary bonus the Compensation
Committee may decide to award you for that plan year on the basis of your
individual performance and contributions during that plan year.
     Any bonus payment to which you become entitled under clause (i) of this
Section (4) shall be paid to you at the same time you are paid your first Cash
Severance installment under Section (1), after taking into account any required
deferral under Section (8) and, provided further, that if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall also be subject to an appropriate present value discount
reasonably reflecting the time value of money, in accordance with the Treasury
Regulations under Code Section 162(m), to the extent such payment is in fact
made earlier than the scheduled payment date for that bonus under the applicable
Broadcom bonus plan or arrangement. Any bonus payment to which you may become
entitled under clause (ii) of this Section (4) shall also be paid to you at the
same time or (if later) the tenth business day following the date the
Compensation Committee awards you such discretionary bonus, subject to any
required deferral under Section (8).
     The amounts set forth in Sections (5) and (6) below shall be referred to
collectively as the “Accrued Obligations” and shall not be subject to your
delivery of the Required Release or your compliance with the restrictive
covenants set forth in Section (9).

5



--------------------------------------------------------------------------------



 



     (5) Accrued Salary, Expenses and Bonus. On your Date of Termination,
Broadcom shall pay you (i) any earned but unpaid base salary through that date
based on the rate in effect at the time the Notice of Termination is given,
(ii) any unreimbursed business expenses incurred by you, and (iii) any cash
bonus that had been fully earned and vested (i.e., for which the applicable
performance period and any service requirements for vesting had been fully
completed) on or before the Date of Termination, but which had not been paid as
of the Date of Termination (for the avoidance of doubt, any such bonus shall be
payable only to the extent the applicable performance criteria had been
satisfied during the applicable performance period and if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall be subject to an appropriate present value discount reasonably
reflecting the time value of money, in accordance with the Treasury Regulations
under Code Section 162(m), to the extent such payment is in fact made earlier
than the scheduled payment date for that bonus under the applicable Broadcom
bonus plan or arrangement). However, any vested amounts deferred by you under
one or more Broadcom non-qualified deferred compensation programs or
arrangements subject to Section 409A that remain unpaid on your Date of
Termination shall be paid at such time and in such manner as set forth in each
applicable plan or agreement governing the payment of those deferred amounts,
subject, however, to the deferred payment provisions of Section (8) below.
     (6) Vacation and Deferred Compensation. Broadcom shall, upon your Date of
Termination, pay you an amount equal to your accrued but unpaid vacation pay, if
any (based on your then-current rate of base salary). Any vested amounts
deferred by you under one or more Broadcom non-qualified deferred compensation
programs subject to Section 409A that remain unpaid on your Date of Termination
shall be paid at such time and in such manner as set forth in each applicable
plan or agreement governing the payment of those deferred amounts, subject,
however, to the deferred payment provisions of Section (8) below. Any other
vested amounts owed to you under any other compensation plans or programs will
be paid to you in accordance with the terms and provisions of each such
applicable plan or program.
     (7) Other Benefits. To the extent not theretofore paid or provided,
Broadcom shall timely pay or provide to you any other amounts or benefits
required to be paid or provided or that you are eligible to receive under any
plan, program, policy, practice, contract, agreement, etc. of Broadcom and its
affiliated companies, including (without limitation) any benefits payable to you
under a plan, policy, practice, contract or agreement referred to in Section 10
of the Appendix (all such other amounts and benefits being hereinafter referred
to as “Other Benefits”), in accordance with the terms of such plan, program,
policy, practice, contract or agreement. However, the payment of such Other
Benefits shall be subject to any applicable deferral period under Section
(8) below to the extent such benefits constitute items of deferred compensation
subject to Section 409A.
               Notwithstanding the foregoing provisions of this Section (7), in
no event shall you be allowed to participate in the Broadcom Corporation 1998
Employee Stock Purchase Plan, as amended and restated, or the 401(k) Employee
Savings Plan following your Date of Termination or to receive any substitute
benefits hereunder in replacement

6



--------------------------------------------------------------------------------



 



of those particular benefits, but you shall be entitled to the full value of any
benefits accrued under such plans prior to your Date of Termination.
     (8) Delay in Payment for Certain Specified Employees. The following special
provisions shall govern the commencement date of certain payments and benefits
to which you may become entitled under the Program:
               (i). Notwithstanding any provision in this New Agreement to the
contrary other than Subsection (8)(ii) below, no payment or benefit under the
Program that constitutes an item of deferred compensation under Section 409A and
becomes payable in connection with your Separation from Service will be made to
you prior to the earlier of (i) the first day of the seventh (7th) month
following the date of your Separation from Service or (ii) the date of your
death, if you are deemed to be a Specified Employee at the time of such
Separation from Service and such delayed commencement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. Any cash amounts
to be so deferred shall immediately upon your Separation from Service be
deposited by Broadcom into a grantor trust that satisfies the requirements of
Revenue Procedure 92-64 and that will accordingly serve as the funding source
for Broadcom to satisfy its obligations to you with respect to the heldback
amounts upon the expiration of the required deferral period, provided, however,
that the funds deposited into such trust shall at all times remain subject to
the claims of Broadcom’s creditors and shall be maintained and located at all
times in the United States. Upon the expiration of the applicable deferral
period, all payments and benefits deferred pursuant to this Subsection (8)(i)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or provided to you
in a lump sum, either from the grantor trust or by Broadcom directly, on the
first day of the seventh (7th) month after the date of your Separation from
Service or, if earlier, the first day of the month immediately following the
date Broadcom receives proof of your death. Any remaining payments due under the
Program will be paid in accordance with the normal payment dates specified
herein.
               (ii). It is the intent of the parties that the provisions of this
New Agreement comply with all applicable requirements of Section 409A.
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this New Agreement would otherwise contravene the applicable
requirements or limitations of Section 409A, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Section 409A and the applicable
Treasury Regulations thereunder.
     (9) Restrictive Covenants. You hereby acknowledge that your right and
entitlement to the severance benefits specified in Sections (1), (2)(ii) and
(10) of this New Agreement are, in addition to your satisfaction of the Release
Condition, also subject to your compliance with each of the following covenants
during the two (2) year period measured from your Date of Termination, and those
enumerated severance benefits will immediately cease or be reduced in accordance
herewith should you breach any of the following covenants:

7



--------------------------------------------------------------------------------



 



               (i). You shall not directly or indirectly encourage or solicit
any employee, consultant or independent contractor to leave the employ or
service of Broadcom (or any affiliated company) for any reason or interfere in
any other manner with any employment or service relationships at the time
existing between Broadcom (or any affiliated company) and its employees,
consultants and independent contractors.
               (ii). You shall not directly or indirectly solicit or otherwise
induce any vendor, supplier, licensor, licensee or other business affiliate of
Broadcom (or any affiliated company) to terminate its existing business
relationship with Broadcom (or affiliated company) or interfere in any other
manner with any existing business relationship between Broadcom (or any
affiliated company) and any such vendor, supplier, licensor, licensee or other
business affiliate.
               (iii). You shall not, whether on your own or as an employee,
consultant, partner, principal, agent, representative, equity holder or in any
other capacity, directly or indirectly render, anywhere in the United States,
services of any kind or provide any advice or assistance to any business,
enterprise or other entity that is engaged in any line of business that competes
with one or more of the lines of business that were conducted by Broadcom during
the Term of your employment or that are first conducted after your Date of
Termination but which you were aware were under serious consideration by
Broadcom prior to your Date of Termination, except that you make a passive
investment representing an interest of less than one percent (1%) of an
outstanding class of publicly-traded securities of any corporation or other
enterprise.
               (iv). You shall not, directly or indirectly, make any adverse,
derogatory or disparaging statements, whether orally or in writing, to any
person or entity regarding (i) Broadcom, any members of the Board of Directors
(the “Board”) or any officers, members of management or shareholders of Broadcom
or (ii) any practices, procedures or business operations of Broadcom (or any
affiliated company).
     Should you breach any of the restrictive covenants set forth in this
Section (9), then you shall immediately cease to be entitled to any Gross-Up
Payment under Section (10) below or any Cash Severance Payments pursuant to
Section (1) in excess of the greater of (i) one (1) times the sum of (A) your
annual rate of base salary (using your then current rate or, if you terminate
your employment for Good Reason pursuant to Subsection 3(ii) of the attached
Appendix due to an excessive reduction in your base salary, then your rate of
base salary immediately before such reduction) and (B) the average of your
actual annual bonuses for the three calendar years (or such fewer number of
calendar years of employment with Broadcom) immediately preceding the calendar
year in which such termination of employment occurs (which minimum amount
represents partial consideration for your satisfaction of the Release
Consideration) or (ii) the actual Cash Severance Payments you have received
through the date of such breach. In addition, all Additional Monthly Vesting of
any stock options, restricted stock units, other equity awards or unvested share
issuances outstanding at the time of such breach shall cease as of the month in
which such breach occurs, and no further Additional Monthly Vesting shall occur
thereafter. Broadcom shall also be entitled to recover at law any monetary
damages for any additional economic loss caused by your breach and may,

8



--------------------------------------------------------------------------------



 



to the maximum extent allowable under applicable law, seek equitable relief in
the form of an injunction precluding you from continuing such breach.
          (10) Tax Gross-Up Payment.
               (i). In the event that (A) any payments or benefits to which you
become entitled in accordance with the provisions of this New Agreement or any
other agreement with Broadcom constitute a parachute payment under Section 280G
of the Code (collectively, the “Parachute Payment”) subject to the excise tax
imposed under Section 4999 of the Code or any interest or penalties related to
such excise tax (with such excise tax and related interest and penalties to be
collectively referred to as the “Excise Tax”) and (B) it is determined by an
independent registered public accounting firm selected by Broadcom from among
the largest four accounting firms in the United States (the “Accounting Firm”)
that the Present Value (measured as of effective date of the Change in Control)
of your aggregate Parachute Payment exceeds one hundred twenty percent (120%) of
your Permissible Parachute Amount, then you will be entitled to receive from
Broadcom an additional payment (the “Gross-Up Payment”) in a dollar amount such
that after your payment of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, you retain a net amount equal to the Excise Tax imposed upon
your aggregate Parachute Payment. Notwithstanding the foregoing, you shall not
be entitled to any Gross-Up Payment unless there is compliance with each of the
Severance Benefit Requirements set forth above.
               For purposes of determining your eligibility for such Gross-Up
Payment, the following definitions will be in effect:
               “Present Value” means the value, determined as of the date of the
Change in Control, of each payment or benefit in the nature of compensation to
which you become entitled in connection with the Change in Control or your
subsequent termination of employment with Broadcom that constitutes a Parachute
Payment. The Present Value of each such payment or benefit shall be determined
in accordance with the provisions of Code Section 280G(d)(4), utilizing a
discount rate equal to one hundred twenty percent (120%) of the applicable
Federal rate in effect at the time of such determination, compounded
semi-annually to the effective date of the Change in Control.
               “Permissible Parachute Amount” means a dollar amount equal to the
2.99 times the average of your W-2 wages from Broadcom for the five (5) calendar
years (or such fewer number of calendar years) completed immediately prior to
the calendar year in which the Change in Control is effected.
               Should the aggregate Present Value (measured as of the Change in
Control) of your aggregate Parachute Payment not exceed one hundred twenty
percent (120%) of your Permissible Parachute Amount, then no Gross-Up Payment
will be made to you, and your payments and benefits under this New Agreement
shall instead be subject to reduction in accordance with the benefit limitation
provisions of Section (11).

9



--------------------------------------------------------------------------------



 



               (ii). All determinations as to whether any of the payments or
benefits to which you become entitled in accordance with the provisions of this
New Agreement or any other agreement with Broadcom constitute a Parachute
Payment, whether a Gross-Up Payment is required with respect to any Parachute
Payment, the amount of such Gross-Up Payment, and any other amounts relevant to
the calculation of such Gross-Up Payment, will be made by the Accounting Firm.
Such Accounting Firm will make the applicable determinations (the “Gross-Up
Determination”), together with detailed supporting calculations regarding the
amount of the Excise Tax, any required Gross-Up Payment and any other relevant
matter, within thirty (30) days after the date of your Separation from Service.
In making the Gross-Up Determination, the Accounting Firm shall make a
reasonable determination of the value of the restrictive covenants to which you
will be subject under Section (9), and the amount of your potential Parachute
Payment shall accordingly be reduced by the value of those restrictive covenants
to the extent consistent with Code Section 280G and the Treasury Regulations
thereunder. The Gross-Up Determination made by the Accounting Firm will be
binding upon both you and Broadcom. The Gross-Up Payment (if any) determined on
the basis of the Gross-Up Determination shall be paid to you or on your behalf
within ten (10) business days after the completion of such Determination or (if
later) at the time the related Excise Tax is remitted to the appropriate tax
authorities.
               (iii). In the event that your actual Excise Tax liability is
determined by a Final Determination to be greater than the Excise Tax liability
taken into account for purposes of any Gross-Up Payment or Payments initially
made to you pursuant to the provisions of Subsection (10)(ii), then within
thirty (30) days following that Final Determination, you shall notify Broadcom
of such determination, and the Accounting Firm shall, within thirty (30) days
thereafter, make a new Excise Tax calculation based upon that Final
Determination and provide both you and Broadcom with the supporting calculations
for any supplemental Gross-Up Payment attributable to that excess Excise Tax
liability. Broadcom shall make the supplemental Gross-Up payment to you within
ten (10) business days following the completion of the applicable calculations
or (if later) at the time such excess tax liability is remitted to the
appropriate tax authorities. In the event that your actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of any Gross-Up Payment initially made to you
pursuant to the provisions of Subsection (10)(ii), then you shall refund to
Broadcom, promptly upon receipt (but in no event later than ten (10) business
days after such receipt), any federal or state tax refund attributable to the
Excise Tax overpayment. For purposes of this Subsection (10)(iii), a “Final
Determination” means an audit adjustment by the Internal Revenue Service that is
either (A) agreed to by both you and Broadcom or (B) sustained by a court of
competent jurisdiction in a decision with which both you and Broadcom concur or
with respect to which the period within which an appeal may be filed has lapsed
without a notice of appeal being filed.
               (iv). Should the Accounting Firm determine that any Gross-Up
Payment made to you was in fact more than the amount actually required to be
paid to you in accordance with the provisions of Subsection (10)(ii), then you
will, at the direction and expense of Broadcom, take such steps as are
reasonably necessary (including the filing of returns and claims for refund),
follow reasonable instructions from, and procedures

10



--------------------------------------------------------------------------------



 



established by, Broadcom, and otherwise reasonably cooperate with Broadcom to
correct such overpayment. Furthermore, should Broadcom decide to contest any
assessment by the Internal Revenue Service of an Excise Tax on one or more
payments or benefits provided you under this New Agreement or otherwise, you
will comply with all reasonable actions requested by Broadcom in connection with
such proceedings, but shall not be required to incur any out-of-pocket costs in
so doing.
               (v). Notwithstanding anything to the contrary in the foregoing,
any Gross-Up Payments due you under this Section (10) shall be subject to the
hold-back provisions of Section (8). In addition, no Gross-Up Payment shall be
made later than the end of the calendar year following the calendar year in
which the related taxes are remitted to the appropriate tax authorities or such
other specified time or schedule that may be permitted under Section 409A of the
Code. To the extent you become entitled to any reimbursement of expenses
incurred at the direction of Broadcom in connection with any tax audit or
litigation addressing the existence or amount of the Excise Tax, such
reimbursement shall be paid to you no later than the later of (A) the close of
the calendar year in which the Excise Tax that is the subject of such audit or
litigation is paid by you or (B) the end of the sixty (60)-day period measured
from such payment date. If no Excise Tax liability is found to be due as a
result of such audit or litigation, the reimbursement shall be paid to you no
later than the later of (A) the close of the calendar year in which the audit is
completed or there is a final and non-appealable settlement or other resolution
of the litigation or (B) the end of the sixty (60)-day period measured from the
date the audit is completed or the date the litigation is so settled or
resolved.
     (11) Benefit Limitation. The provisions of this Section (11) shall be
applicable in the event (i) any payments or benefits to which you become
entitled in accordance with the provisions of this New Agreement or any other
agreement with Broadcom would otherwise constitute a Parachute Payment that is
subject to the Excise Tax and (ii) it is determined by the Accounting Firm that
the Present Value (measured as of effective date of the Change in Control) of
your aggregate Parachute Payment does not exceed one hundred twenty percent
(120%) of your Permissible Parachute Amount or you are not otherwise entitled to
the Gross-Up Payment by reason of your failure to comply with your restrictive
covenants under Section (9) or any other of your Severance Benefit Requirements.
     In such event, those payments and benefits will be subject to reduction to
the extent necessary to assure that you receive only the greater of (i) your
Permissible Parachute Amount or (ii) the amount which yields you the greatest
after-tax amount of benefits after taking into account any excise tax imposed
under Section 4999 of the Code on the payments and benefits provided to you
under this New Agreement (or on any other benefits to which you may be entitled
in connection with a change in control or ownership of Broadcom or the
subsequent termination of your employment with Broadcom). To the extent any such
reduction is required, the dollar amount of your Cash Severance under Section
(1) of this New Agreement will be reduced first, with such reduction to be
effected pro-rata as to each payment, then the dollar amount of your Lump Sum
Health Care and Insurance Benefit Payments shall each be reduced pro-rata, next
the number of options or other equity awards that are to vest on an accelerated
basis

11



--------------------------------------------------------------------------------



 



pursuant to Section (2) of this New Agreement shall be reduced (based on the
value of the parachute payment resulting from such acceleration) in the same
chronological order in which awarded, and finally your remaining benefits will
be reduced in a manner that will not result in any impermissible deferral or
acceleration of benefits under Section 409A.
     Notwithstanding the foregoing, in determining whether the benefit
limitation of this Section (11) is exceeded, the Accounting Firm shall make a
reasonable determination of the value of the restrictive covenants to which you
will be subject under Section (9) of this New Agreement, and the amount of your
potential Parachute Payment shall accordingly be reduced by the value of those
restrictive covenants to the extent consistent with Code Section 280G and the
Treasury Regulations thereunder.
     (12) Other Terminations. If your employment is terminated during the Term
for Cause or you terminate your employment during the Term without Good Reason,
your participation in the Program shall terminate without any further
obligations of Broadcom to you or your legal representatives under the Program,
other than for timely payment of the Accrued Obligations owed you and the
payment or provision of any Other Benefits to which you are entitled. However,
in the event your employment is terminated during the Term by reason of your
death or Disability, then Broadcom shall pay you the Accrued Obligations and
     (i) Broadcom shall also pay the bonuses described in Section (4) above, if
any, to you or your legal representative, with the payment under paragraph
(i) of such subsection to be made within sixty (60) days after the date of your
Separation from Service due to death or Disability, subject to any required
holdback under Section (8) and provided further that if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall be subject to an appropriate present value discount reasonably
reflecting the time value of money, in accordance with the Treasury Regulations
under Code Section 162(m), to the extent such payment is in fact made earlier
than the scheduled payment date for that bonus under the applicable Broadcom
bonus plan or arrangement, and with the payment of any bonus due you under
paragraph (ii) of Section (4) to be made at the same time as the foregoing
payment or (if later) the tenth business day following the date the Compensation
Committee awards you such discretionary bonus, subject to any required deferral
under Section (8); and
     (ii) notwithstanding any less favorable terms in any stock option or other
equity award agreement or plan or this Program, any unvested portion of any
stock options, restricted stock units or other equity awards granted to you by
Broadcom, whether before or after the date of this New Agreement, shall
immediately vest in full on your Date of Termination and all such awards shall
remain exercisable, as applicable, by you or your legal representative for
12 months after the Date of Termination (or, if earlier, until the stated
expiration of such award).
     The shares of Broadcom Class A common stock subject to any restricted stock
unit award that vests on an accelerated basis in accordance with the foregoing
shall be issued within the sixty (60) day period measured from the date of your
Separation from

12



--------------------------------------------------------------------------------



 



Service due to your death or Disability, but in no event later than the next
regularly-scheduled share issuance date for that restricted stock unit award
date (currently, the 5th day of February, May, August and November each year)
following the date of your Separation from Service, unless subject to further
deferral pursuant to the provisions of Section (8) above.
     (13) Scope of Coverage. The provisions of this New Agreement apply only (i)
in the event of a Change of Control followed by a subsequent termination of your
employment by Broadcom without Cause or by you for Good Reason within
twenty-four (24) months thereafter or, with respect to the benefits set forth in
Section (12) above, (ii) in the event of your death or Disability.
Notwithstanding Section 10 of the Appendix, if you become entitled to receive
payments under this Program, then you shall not be eligible to receive
severance, termination or comparable benefits under any other plan or program of
Broadcom or its affiliates, including without limitation, under the Broadcom
Corporation Severance Benefit Plan for Vice Presidents and Above (or any
successor plan thereto). In all other events where your employment is
terminated, Broadcom’s normal severance policies will apply.
          Except as otherwise expressly provided herein, this New Agreement
supersedes and replaces your 2009 Letter Agreement, and your 2009 Letter
Agreement shall no longer have any force or effect.
          To acknowledge your continued participation in the Program pursuant to
the terms and provisions of this New Agreement and the attached Appendix and
your understanding of its terms and conditions, please sign, date and return the
enclosed copy of this New Agreement.

            Broadcom Corporation
      By:           Scott A. McGregor        President and Chief Executive
Officer     

ACCEPTANCE
          I hereby accept all of the terms and conditions of the New Agreement,
including the revised Appendix thereto, and agree to be bound by all those terms
and conditions.

         
 
 
 
[Name]    
 
       
 
  Dated: August __, 2010    

13



--------------------------------------------------------------------------------



 



APPENDIX
to
CHANGE IN CONTROL SEVERANCE PROGRAM
     This appendix sets forth terms and conditions of the special change in
control severance benefit program (“Program”) of Broadcom Corporation (together
with any successor thereto, “Broadcom”) applicable to certain key executives.
This Appendix is to be construed in conjunction with, and is made a part of, the
New Agreement evidencing your continued participation in the Program.
Eligibility for the Program is limited to executives who execute the New
Agreement evidencing their eligibility. Defined terms apply both to the New
Agreement and this Appendix.
          1. Change of Control. For purposes of the Program, a “Change of
Control” shall mean a change in ownership or control of Broadcom effected
through any of the following transactions:
     (i) a shareholder-approved merger, consolidation or other reorganization,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the outstanding securities of the successor corporation
are immediately after such transaction, beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
     (ii) a shareholder-approved sale, transfer or other disposition of all or
substantially all of Broadcom’s assets,
     (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of Securities Exchange Act of 1934, as amended
(the “1934 Act”), other than Broadcom or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, Broadcom, becomes directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) the beneficial owner (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of Broadcom’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether the
transaction involves a direct issuance from Broadcom or the acquisition of
outstanding securities held by one or more of Broadcom’s existing shareholders,
or
     (iv) a change in the composition of the Board over a period of twenty-four
(24) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be

14



--------------------------------------------------------------------------------



 



comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
          2. Cause. Broadcom may terminate your employment with or without
Cause. As used herein, “Cause” shall mean the reasonable and good faith
determination by a majority of the Board that any of the following events or
contingencies exists or has occurred:
     (i) You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom or materially breached any material provision
or policy set forth in Broadcom’s Code of Ethics and Corporate Conduct;
     (ii) You are convicted of a felony or misdemeanor that involves fraud,
dishonesty, theft, embezzlement, and/or an act of violence or moral turpitude,
or plead guilty or no contest (or a similar plea) to any such felony or
misdemeanor;
     (iii) You engage in any act, or there is any omission on your part, that
constitutes fraud, material negligence or material misconduct in connection with
your employment by Broadcom, including (but not limited to) a material violation
of applicable material state or federal securities laws. Notwithstanding the
foregoing, an isolated or occasional failure to file or late filing of a report
required under the 1934 Act shall not be deemed a material violation for
purposes of this Subsection 2(iii). Furthermore, with respect to filing reports
or certifications you are required to provide under the 1934 Act, with respect
to a transaction’s compliance with the requirements of Rule 144 under the
Securities Act of 1933, as amended or with respect to the implementation of your
10b5-1 Plan, you shall not have committed a material violation for purposes of
this Subsection 2(iii) if the violation occurred because you relied in good
faith on a certification or certifications provided by Broadcom or an authorized
employee or agent of Broadcom, unless you knew or should have known after
reasonable diligence that such certification was inaccurate, or upon the
processes or actions of the securities brokerage firm handling your transactions
in Broadcom equities provided that you have used a nationally recognized
securities brokerage firm with substantial prior experience in and established
regular procedures for handling option and equity transactions by executive
officers of public companies in the United States; or;
     (iv) You willfully and knowingly participate in the preparation or release
of false or materially misleading financial statements relating to Broadcom’s
operations and financial condition or you willfully and knowingly submit any
false or erroneous certification required of you under the Sarbanes-Oxley Act of
2002 or any securities exchange on which shares of Broadcom’s Class A common
stock are at the time listed for trading.

15



--------------------------------------------------------------------------------



 



     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Cause under the Program and this revised
Appendix.
     No termination that is based exclusively upon your commission or alleged
commission of act(s) or omission(s) that are asserted to constitute material
negligence shall constitute Cause hereunder unless you have been afforded notice
of the alleged acts or omissions and have failed to cure such acts or omissions
within thirty (30) days after receipt of such notice.
     If, following the receipt of a Notice of Termination stating that your
termination is for Cause, you believe that Cause does not exist, you may, by
written notice delivered to the Board within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board’s determination that Cause for such
termination existed. If you so request, you will be placed on administrative
leave for a period determined by the Board (not to exceed 30 days), during which
you will be afforded an opportunity to request that the Board reconsider its
decision concerning your termination. If the Board or an appropriate committee
thereof has not previously provided you with an opportunity to be heard in
person concerning the reasons for termination stated in the Notice of
Termination, the Board will endeavor in good faith to provide you with such an
opportunity during such period of administrative leave. It is understood and
agreed that any change in your employment status that occurs in connection with
or as a result of such an administrative leave shall not constitute Good Reason.
The Board may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board affirms the original Notice of Termination
or the period of administrative leave ends before the Board takes action, the
Date of Termination shall be the date specified in the original Notice of
Termination. If the Board reinstates your employment or revises the original
Notice of Termination, then the original Notice of Termination shall be void and
neither its delivery nor its contents shall be deemed to constitute Good Reason.
          3. Good Reason. You may terminate your employment for Good Reason at
any time within the twenty-four (24)-month period measured from the effective
date of a Change in Control that occurs during the Term. For purposes of the
Program, “Good Reason” shall mean:
     (i) except as you may otherwise agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with Broadcom
that materially reduces your authority, duties or responsibilities as in effect
on the date of the New Agreement, or any other action by Broadcom that results
in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and that is remedied by Broadcom
reasonably promptly after Broadcom receives your notice thereof;
     (ii) a more than fifteen percent (15%) reduction by Broadcom in your base
salary as in effect on the date of the New Agreement or as the same may be
increased from time-to-time during the Term;

16



--------------------------------------------------------------------------------



 



     (iii) any action by Broadcom (including the elimination of benefit plans
without providing substitutes therefor or the reduction of your benefit
thereunder) that would materially diminish the aggregate value of your bonuses
and other cash
incentive awards from the levels in effect on the date of the New Agreement by
more than fifteen percent (15%) in the aggregate; provided, however, that (i) a
reduction in your bonuses or cash incentive awards that is part of a broad-based
reduction in corresponding bonuses or awards for management employees and
pursuant to which your bonuses or awards s are not reduced by a greater
percentage than the reductions applicable to other management employees and
(ii) a reduction in your bonuses and other cash incentive awards occurring as a
result of your failure or Broadcom’s failure to satisfy performance criteria
applicable to such bonuses or awards shall not constitute Good Reason;
     (iv) Broadcom’s requiring you to be based at any office or other business
location that increases the distance from your home to such office or location
by more than fifty (50) miles from the distance in effect on the date of the New
Agreement;
     (v) any purported termination by Broadcom of your employment other than
pursuant to a Notice of Termination (for avoidance of doubt, the delivery or
contents of a Notice of Termination that is revised or voided under the
procedure provided in the definition of Cause above shall not constitute Good
Reason); or
     (vi) any failure by Broadcom to comply with and satisfy Section 12 of this
Appendix after receipt of written notice from you of such failure and a
reasonable cure period of not less than thirty (30) days.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Good Reason under the Program and this revised
Appendix.
     Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Subsections 3(ii) or 3(iii)
and that is cured within ten (10) days of your notifying Broadcom of such action
or inaction shall not constitute Good Reason. Furthermore, no act, occurrence or
condition set forth in this Section 3 shall constitute Good Reason if you
consent in writing to such act, occurrence or condition, whether such consent is
delivered before or after the act, occurrence or condition comes to pass.
          4. Death. Your employment shall terminate automatically upon your
death.
          5. Disability. If your Disability occurs during the Term and no
reasonable accommodation is available to permit you to continue to perform the
essential duties and responsibilities of your position, Broadcom may give you
written notice of its intention to terminate your employment. In such event,
your employment with Broadcom shall terminate effective on the 30th day after
you receive such notice (the “Disability Effective Date”), unless you resume the
performance of your duties within thirty (30) days after receipt of such notice.
For purposes of the Program, “Disability” shall mean your absence from and
inability to perform your duties with Broadcom on a full-time basis for one
hundred eighty (180) consecutive

17



--------------------------------------------------------------------------------



 



business days as a result of incapacity due to mental or physical illness that
is (i) determined to be total and permanent by two (2) physicians selected by
Broadcom or its insurers and reasonably acceptable to you or your legal
representative and (ii) to the extent you are eligible to participate in
Broadcom’s long-term disability plan, entitles you to the payment of long-term
disability benefits from Broadcom’s long-term disability plan commencing
immediately on the Disability Effective Date.
          6. Notice of Termination. For purposes of the Program, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision relied upon for the termination of your employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (with such
date to be not more than thirty (30) days after the giving of such notice). The
basis for termination set forth in any Notice of Termination shall constitute
the exclusive set of facts and circumstances upon which the party may rely to
attempt to demonstrate that Cause or Good Reason (as the case may be) for such
termination existed.
          7. Date of Termination. “Date of Termination” means (i) if your
employment is terminated by Broadcom or by you for any reason other than death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (subject to the limitations set forth above in the
definition of Notice of Termination), as the case may be, and (ii) if your
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of your death or the Disability Effective Date, as
the case may be.
          8. Separation from Service. For purposes of the Program, “Separation
from Service” means a “separation from service” from Broadcom (within the
meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury
Regulation Section 1.409A-1(h)).
          9. Specified Employee. For purposes of the Program, “Specified
Employee” means a “specified employee” within the meaning of Code Section 409A.
          10. Non-exclusivity of Rights. Except as provided in Section 13 of the
New Agreement, nothing in the Program shall prevent or limit your continuing or
future participation in any plan, program, policy or practice provided by
Broadcom or any of its affiliated companies during your period of employment
with Broadcom and for which you may qualify, nor, subject to Section (2) of the
New Agreement, shall anything herein limit or otherwise affect such rights as
you may have under any contract or agreement with Broadcom or any of its
affiliated companies. Amounts that are vested benefits or that you are otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with Broadcom or any of its affiliated companies on or
subsequent to your Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by the Program.

18



--------------------------------------------------------------------------------



 



          11. Full Settlement.
               (i) Except as specifically set forth in this Appendix or the
accompanying New Agreement, Broadcom’s obligation to make the payments provided
for in the Program and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that Broadcom may have against you or others, except only for
any advances made to you or for taxes that Broadcom is required to withhold by
law. In no event shall you be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to you under any of the
provisions of the Program, and such amounts shall not be reduced whether or not
you obtain other employment.
               (ii) You will not become eligible to receive any of the payments
and benefits provided under Sections 1, 2, 3, and 4 and Section 10 of the
Program unless you execute and deliver to Broadcom, within twenty one (21) days
after your Date of Termination (or within forty-five (45) days after such Date
of Termination, to the extent such longer period is required under applicable
law), a general release in a form acceptable to Broadcom (the “Required
Release”) that (i) releases Broadcom and its subsidiaries, officers, directors,
employees, and agents from all claims you may have relating to your employment
with Broadcom and the termination of that employment, other than claims relating
to any benefits to which you become entitled under the Program, and (ii) becomes
effective in accordance with applicable law upon the expiration of any
applicable revocation period.
          12. Successors.
               (i) The Program is personal to you and shall not be assignable by
you otherwise than by will or the laws of descent and distribution. The Program
shall inure to the benefit of and be enforceable by your legal representatives.
               (ii) The Program shall inure to the benefit of and be binding
upon Broadcom and its successors and assigns.
               (iii) Broadcom will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Broadcom to assume expressly
and agree to perform its obligations under the Program in the same manner and to
the same extent that Broadcom would be required to perform those obligations if
no such succession had taken place. As used in the Program, “Broadcom” shall
include any successor to its business and/or assets as aforesaid that assumes
and agrees to perform the obligations created by the Program by operation of law
or otherwise.
          13. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES
BETWEEN YOU AND BROADCOM ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH
THE NEW AGREEMENT (OR THE 2009 LETTER AGREEMENT) OR THE BENEFITS PROVIDED UNDER
THE PROGRAM AS

19



--------------------------------------------------------------------------------



 



SET FORTH HEREIN OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF
THE NEW AGREEMENT (OR THE 2009 LETTER AGREEMENT) SHALL BE SETTLED EXCLUSIVELY BY
BINDING ARBITRATION TO BE HELD IN THE COUNTY IN WHICH YOU ARE (OR HAVE MOST
RECENTLY BEEN) EMPLOYED BY BROADCOM (OR ANY PARENT OR SUBSIDIARY) AT THE TIME OF
SUCH ARBITRATION. THE ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY (i) THE
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION AND (ii) THE FEDERAL ARBITRATION ACT. THE
ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD A
COURT HEARING THE SAME DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF
THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER,
THAT SUCH DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN
ACCORDANCE WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE
JUDICIAL REVIEW OF ARBITRATION AWARDS. THE PREVAILING PARTY IN SUCH ARBITRATION,
AS DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT
PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT
FROM THE OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS, INCLUDING, BUT NOT
LIMITED TO, EXPENSES AND REASONABLE ATTORNEY’S FEES. HOWEVER, THE ARBITRATOR’S
COMPENSATION AND OTHER FEES AND COSTS UNIQUE TO ARBITRATION SHALL IN ALL EVENTS
BE PAID BY BROADCOM. JUDGMENT SHALL BE ENTERED ON THE ARBITRATOR’S DECISION IN
ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER OF SUCH DISPUTE OR
CONTROVERSY. NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE
MATTER APPLY TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1281.8, OR ANY COMPARABLE STATUTORY PROVISION OR COMMON LAW PRINCIPLE, FOR
PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND RESULTS,
INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL.
          14. Governing Law. The laws of California shall govern the validity
and interpretation of the Program, without resort to that State’s rules
governing conflicts of laws.
          15. Captions. The captions of this Appendix are not part of the
provisions of the Program and shall have no force or effect.
          16. Amendment. The Program may not be amended or modified with respect
to you other than by a written agreement executed by you and Broadcom or your
and its respective successors and legal representatives.
          17. Notices. All notices and other communications under the New
Agreement shall be in writing and shall be given by hand delivery to the other
party, by overnight courier or

20



--------------------------------------------------------------------------------



 



by registered or certified mail, return receipt requested, postage prepaid,
addressed (if to you) at the address you last provided in writing to Broadcom,
and if to Broadcom, as follows:
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Attention: Chief Executive Officer
          Notice and communications shall be effective when actually received by
the addressee. Neither your failure to give any notice required by the Program,
nor defects or errors in any notice given by you, shall relieve Broadcom of any
corresponding obligation under the Program unless, and only to the extent that,
Broadcom is actually and materially prejudiced thereby.
          18. Severability. If any provision of the New Agreement or this
revised Appendix as applied to any party or to any circumstance should be
adjudged by a court of competent jurisdiction or determined by an arbitrator to
be void or unenforceable for any reason, the invalidity of that provision shall
in no way affect (to the maximum extent permissible by law) the application of
such provision under circumstances different from those adjudicated by the court
or determined by the arbitrator, the application of any other provision of the
New Agreement or this revised Appendix, or the enforceability or invalidity of
the New Agreement or revised Appendix as a whole. Should any provision of the
New Agreement or the revised Appendix become or be deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken, and the remainder of the New
Agreement or the revised Appendix, as the case may be, shall continue in full
force and effect.
          19. Withholding Taxes. Broadcom shall withhold from any amounts
payable under the Program all Federal, state, local or foreign taxes required to
be withheld pursuant to any applicable law or regulation.
          20. No Waiver. Your failure or Broadcom’s failure to insist upon
strict compliance with any provision hereof or any other provision of the
Program or the failure to assert any right you or Broadcom may have hereunder,
including, without limitation, your right to terminate employment for Good
Reason, shall not be deemed to be a waiver of the application of such provision
or right with respect to any subsequent event or the waiver of any other
provision or right of the Program.

21